Citation Nr: 1145860	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, to include degenerative joint disease of the feet.

2.  Entitlement to service connection for a right ankle condition, to include degenerative joint disease of the right ankle.

3.  Whether new and material evidence to reopen a claim for service connection for a skin condition, contact dermatitis, has been received.

4.  Whether new and material evidence to reopen a claim for service connection for a left ankle condition, including vascular surgery, has been received. 

5. Whether new and material evidence to reopen a claim for service connection for headaches has been received.

6.  Whether new and material evidence to reopen a claim for service connection for a left knee condition has been received. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992.

This appeal to the Board of Veterans' Appeals  (Board) arises from an August 2006 rating decision in which the RO denied the Veteran's claims for service connection for a bilateral foot condition and degenerative joint disease of the feet, as well as denied service connection for a right ankle condition and degenerative joint disease of the right ankle, and found that new and material evidence had not been submitted sufficient to reopen claims for service connection for a skin condition, contact dermatitis, a left ankle condition, including vascular surgery, headaches, and a left knee condition.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in December 2007.

In characterizing the claims on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330   (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399   (Fed. Cir. 1996).  As regards the claim for service connection for a bilateral foot condition, to include degenerative joint disease of the feet, the Veteran was previously denied service connection for frostbite of the feet in a December 1993 rating decision.  At the time of that rating decision, there was a medical finding of history of frostbite of the feet without objective evidence other than fungus infection of the nails; there was no diagnosis of degenerative joint disease of the feet.  In his May 2006 claim for service connection, the Veteran reported that he sustained an injury to his feet in service, specifically, due to physical training in combat boots, and that he had degenerative joint disease of the feet, which, he argued, was the cause and effect of his injury.  As there was no diagnosis of degenerative joint disease of the feet at the time of the December 1993 rating decision, and the Veteran's current claim for service connection for a foot condition is based on in-service injury other than frostbite, this constitutes a new claim for service connection, and this matter has been characterized as reflected on the title page.

The claims for service connection for a skin condition, left knee condition, headaches, and left ankle condition, were also previously denied.  In the December 1993 rating decision, the RO, inter alia, denied service connection for a skin condition and a bilateral knee disability.  At the time of that rating decision, examination of the knees was normal, and skin examination revealed contact dermatitis, contact urticaria, tinea unguim and tinea pedis.  There were findings of a skin condition, contact dermatitis, at the time of the prior denial, and there is no evidence of a current, different diagnosed skin condition.  Moreover, as there was no diagnosis pertaining to the knees at the time of the prior denial, any diagnosis regarding the left knee since that denial cannot constitute a different diagnosed disease or injury.  Similarly, the claim for service connection for headaches was previously denied in a February 1997 rating decision, in part, based on the fact that there was no medical evidence of current headaches.  Service connection for a left ankle condition, to include vascular surgery, was denied in a September 1999 rating decision, in part, based on the fact that there was no medical evidence of a current left ankle/vascular condition.  As such, any diagnoses of headaches or a left ankle/vascular condition since the February 1997 and September 1999 denials, respectively, cannot constitute different diagnosed diseases or injuries.  Accordingly, new and material evidence is required to reopen the claims for service connection for a skin condition, left knee condition, headaches, and a left ankle condition.
In April 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC., for further action, to include additional development of the evidence.  After accomplishing further action the RO continued to deny the claims (as reflected in an May 2010 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that the Veteran previously was represented by the North Carolina Division of Veterans Affairs (as reflected in an August 1994 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in October 2009, the Veteran submitted a VA Form 21-22, appointing The American Legion as his representative.  The Board recognizes the change in representation.

For the reasons expressed below, the claims on appeal are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claims that remain on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Review of the claims file reveals that there may be outstanding pertinent treatment records.  In this regard, while service treatment records currently associated with the claims file include dental records from August 1981 to June 1992, only service treatment records from January 1989 to June 1992 are of record.  The RO has made several attempts to obtain service treatment records prior to January 1989, without success. In a response received in February 1993, the National Personnel Records Center (NPRC) stated that service treatment records for the period from August 1981 to February 1989 were not on filed at NPRC (Code 13), and stated that the inquiry had been referred to address code 11 (Army Reserve Personnel Center (ARPERCEN)).  A July 1993 response from Code 11 indicated that there were no additional medical records on file.

In April 1998 correspondence to his congresswoman, the Veteran reported that he had vascular surgery at Tripler Hospital in 1984 and at Walter Reed Army Medical Center in 1985.  In August 1998 correspondence to his congresswoman, the Veteran reported that he was experiencing swelling around his left ankle where surgical procedures had been performed, adding that he was treated for his left ankle at Army hospitals, specifically, Tripler Army Hospital, Walter Reed, and the 97th General Hospital in Frankfurt Germany.  He stated that the 97th General Hospital was the last place of treatment.  The RO requested records of treatment from Tripler Army Hospital and Walter Reed Army Medical Center. In a December 1998 response, the Medical Records Administration Division of Walter Reed Army Medical Center reported that the records had been retired to a Federal facility, and that VA could contact them at the ARPERCEN or the NPRC.  In a May 1999 response, Tripler Army Medical Center indicated that treatment records prior to 1993 had been retired to the NPRC.  The RO made another request for records to the NPRC; however, in a July 1999 response, the NPRC stated that a physical search of the record was negative for any service treatment records, and no evidence of a possible location was found.  In an August 1999 administrative decision, the RO found that Army service medical records for the period from August 1981 through January 1989 were not available and further efforts to obtain the needed records would be futile. 

In July 2006, the Veteran submitted VA Forms 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), in which he reported in-service treatment at Tripler and Walter Reed Army Medical Centers, as well as the Army Medical Center in Fort Lee, Virginia, for his knee and varicose veins; the General Hospital in Germany, for headaches and his ankle; and Fort Jackson and Fort Stewart Army Medical Centers, for his skin disorder.  The Board notes that the Veteran reported treatment for his skin disorder at the Fort Stewart Army Medical Center in October 1991, and that the service treatment records currently associated with the claims file include records of treatment from this facility. 

Pursuant to the Board's April 2009 remand, in July 2009, the RO requested records from the Winn Army Community Hospital, Moncrief Army Community Hospital, Hawks Army Medical Clinic, Kenner Army Health Clinic, and Rhein Main Clinic.  In July 2009, the RO indicated that mail sent to the Rhein Main Clinic was returned and that the facility was closed.  In July 2009, the RO initiated a Personal Information Exchange System (PIES) request to the NPRC for records from Tripler Hospital, the 97th General Hospital in Frankfurt Germany, Fort Lee, Virginia, and Fort Jackson and Fort Stewart Army Medical Centers.  However, a PIES response dated October 2009 indicates that the only service treatment records at the NPRC were from Kenner Army Hospital in Fort Lee and that these records were sent to the RO.  All other treatment appeared to be out-patient active duty records.  The NPRC indicated that the Veteran's official personnel folder showed that he took possession of his records when he left Fort Lee and that the NPRC did not have any additional copies.  In this regard, the Board notes that in an October 2011 Written Hearing Brief, the Veteran asserted that he does not have possession of the original copies of his service treatment records.

In the October 2011 brief, the Veteran's representative indicated that records from the National Guard dated from 1981 to 1984 have not been obtained.  Because they may also be pertinent to the matter that remains on appeal, the RO should obtain and associate with the claims file any relevant records of treatment in the possession of the North Carolina Army National Guard, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In addition, documents of record indicate that the Veteran received relevant treatment from Pitt Surgical, P.A., William Rucher, M.D., from 1981 to 1989, regarding vascular surgery, and Physicians East/Pitt Surgical for varicose veins, left leg, from 1994 to 1996.  Pursuant to the Board's April 2009 remand, in July 2009 correspondence to the Veteran, the RO provided him a VA Form 21-4142 (Authorization and Consent to Release Information) to obtain these records.  However, the Veteran failed to respond to this request.  In a June 2010 SSOC Notice Response, the Veteran indicated that he had more information or evidence to submit in support of his appeal.
In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  VA's duty to assist is not always a one-way street; if a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA is only required to obtain evidence that is "adequately identified."  38 U.S.C.A. § 5103A(b), (c).  However, in light of the fact that the claims are being remanded for other development, the Veteran should be provided another opportunity to provide the necessary release to enable VA to obtain these private treatment records.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims that remain on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from all appropriate source(s) a complete copy of any and all service treatment records in the possession of the North Carolina Army National Guard pertaining to the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from Physicians East/Pitt Surgical (identified above).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

